Judgment, Supreme Court, Bronx County (George Covington, J.), rendered on April 13, 1989, convicting defendant of robbery in the first degree and resentencing defendant, as an armed violent felony offender, to an indeterminate term of from seven and one-half to fifteen years’ imprisonment, unanimously affirmed.
On November 2, 1988, this Court modified defendant’s judgment to the extent of vacating the sentence imposed and remanding for a new sentence because the sentencing record was "permeated with improper considerations and prejudicial references”. (People v Villanueva, 144 AD2d 285.)
On appeal, defendant argues that his resentence is excessive.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur — Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.